ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant insists that the facts herein shown do not constitute the offense of kidnapping for the purpose of extortion; that although it may be shown that Ola Dee Massie did take Mrs. Mary Johnson away from the city of Cameron against her consent, nevertheless, there is not shown any effort at an extortion of any kind. Although she did move many valuables of Mrs. Johnson to the house of Mrs. Massie and did place her in the Providence Hospital in Waco, still it is contended that such acts are not shown to have been for the purpose of extorting anything from anybody. It is true that appellant did possess herself of a diamond brooch of the probable value of $2500 and still holds such brooch and refuses to surrender it to the officers under a search warrant, but it is not shown that she extorted same from the prosecuting witness.
Webster’s New International Dictionary defines “extortion” to be the “act or practice of taking or obtaining anything from a person by illegal use of fear, whether by force, threats or by any other undue exercise of power.
While the testimony herein might have shown an illegal possession of this brooch, as well as other property of the complaining witness, still we do not think that such possession comes under the definition of an extortion, and thus believing, we express the opinion that the offense of kidnapping is not shown by the evidence.
We have examined the cited case of Crum v. State, 131 Tex. Cr. R. 631, 101 S. W. (2d) 270, and are of the opinion that the facts shown therein are at variance with those in this cause. *121In that case the extorting was done by threats, whippings, beatings and other mistreatments, but none of such is shown herein.
There is another serious question presented to us relative to the trial court’s charge. Appellant’s contention herein was in effect that the complaining witness was her aunt and was enfeebled by age and other infirmities; that she needed the attention of appellant who had lived in her aunt’s home until appellant’s marriage; that the aunt needed medical attention and appellant could much better look after this aunt in Waco, where the appellant resided, rather than travel from Waco to Cameron, where' the aunt had her home; that she was moving the aunt to a hospital in Waco in order that she could better be looked after and cared for; that the only purpose of her removal to Waco was to look after and minister to her relative. The trial court presented this defense in the following manner:
“You are instructed if you believe from the evidence, or if you have a reasonable doubt thereof, that the only purpose of defendant in doing any act in evidence before you was to care for and minister to Mrs. Mary Johnson, unless you further find from the evidence beyound a reasonable doubt, that the defendant also had the specific purpose or intent of taking, receiving, demanding or extorting from the said Mrs. Mary Johnson the property listed in the first count of the indictment, then you will acquit the defendant and say by your verdict ‘Not Guilty’.”
This paragraph of the court’s charge was properly objected to more than once in appellant’s objections and exceptions to the court’s charge. Among other objections to such portion of the charge, we find the following:
“The defendant further excepts and objects to the Court’s charge as a whole because it fails to submit in an affirmative manner this defendant’s defenses clearly raised by the evidence herein and especially in that it fails to instruct the jury that even though they should find and believe beyound a reasonable doubt that the defendant did unlawfull take the property mentioned in the indictment, they still should not convict the defendant unless the jury further finds and believes, beyound a reasonable doubt that at the time the defendant did forcibly detain, forcibly take, forcibly confine, forcibly conceal and fraudulently entice away the said Mrs. Mary Johnson, then they must acquit the defendant and say by their verdict, ‘not guilty’ unless they further find beyound a reasonable doubt that the defendant then and there had the specific, intent to so take the property named in the indictment and she asks the court to *122amend its charges and to include the above defense therein and to submit the same to the jury by appropriate terms and in an affirmative manner.”
Again, appellant further excepted to the court’s charge in paragraph 10 of her objections and exceptions to the charge, which reads as follows:
“The defendant further excepts and objects to the Court’s charge for and because it does not affirmatively instruct the jury in substance that if the defendant acted in good faith and in substance, for the purpose of caring for her aunt, the prosecuting witness, Mrs. Mary Johnson, then she would not be guilty of any offenses herein. The defendant says that the question of the defendant’s purpose and intent in doing the acts mentioned in the testimony was done in good faith and for the purpose of caring for her aged aunt and this defendant is entitled to an affirmative charge submitting that issue and phase of the facts and the law to the jury.”
It is clear that the paragraph of the charge objected to, not only is the same contradictory in its terms, but it also requires the jury to first believe that appellant’s only purpose was humane and must further disbelieve the state’s testimony before an acquittal could be had. The burden is on the state to prove its case beyond a reasonable doubt, and if the jury believed the appellant’s defense, her right to an acquittal immediately arose and did not depend on a further or “unless” they entertained a nonbelief in the state’s evidence. The charge merely means that even though the jury believed appellant’s only purpose was to minister to her aunt, nevertheless, they could not acquit unless they further disbelieved the state’s case. Appellant was entitled to have her affirmative defense presented untrammeled by the state’s evidence unfavorable to her.
The charge complained of, which is above set forth, shifted the burden of proof from the state to the defendant and required of her to not only create a reasonable doubt in the minds of the jury by her offered defense, but also that she should cause the jury to not believe the proffered state’s case. This was error, and we think she should only have been required to create a reasonable doubt by establishing her defense before the jury.
The charge itself is contradictory in a further respect in that it first requires the state to find that appellant’s only purpose was to better look after her aunt, and yet limiting the *123phrase “only purpose” with the unless clause relative to a belief in the state’s case.
In 24 Tex. Jur., pp. 562-563, sec. 82, it is said:
“Upon proper request a defendant is entitled to an affirmative presentation of defensive theories which are raised by the evidence — that is to say, he is entitled to a distinct and affirmative, as distinguished from an implied or negative charge as to his defense. The charge should be pertinent and distinct; it should apply the law to the facts in such a manner as to present the defenses of an accused untrammeled by contentions of the state or statements as to the law of principals.”
See Talley v. State, 102 Tex. Cr. R. 323, 277 S. W. 691, and other cases cited.
Again, it is said in 24 Tex. Jur. p. 535, sec. 65, that “the accused should have his theory presented pertinently, plainly and affirmatively, untrammeled by unfavorable conditions”, citing many cases.
Appellant’s motion for a rehearing is granted, the order of affirmance is set aside, and the judgment is now reversed and the cause remanded.